Mr. Justice Baker delivered the opinion of the court. 2. Civil service, § 30*—when appointee not entitled to salary during suspension. In an action by a civil service appointee against a county for salary claimed to be due during a period of suspension on charges made against her to the Civil Service Commission where such charges had been dismissed and she was reinstated to her position, held that an affidavit of defense setting up that plaintiff did not render or offer to render any service to the county during such period was a valid defense to the action. 3. Civil service, § 31*—right of civil service appointee to compensation. Positions under the Civil Service Act for counties are not mere employments but are in the nature of offices, and the right of compensation grows out of the rendition of services and not out of any contractual relations.